Defendant’s Motion for Permission to Appeal from an interlocutory order of the Windham Superior Court filed November 30, 1978, is denied on the ground that defendant failed to move for permission before the superior court within ten days of the entry of such order. V.R.A.P. 5(b) (1). Plaintiffs’ Motion to Dismiss defendant’s appeal taken by ordinary notice of appeal, for failure to comply with the requirements of V.R.A.P. 5 is granted. Defendant’s Motion for Leave to Proceed on Appeal In Forma Pauperis is denied as moot.